Exhibit 10.1

As of July 1, 2013

David F. DeVoe

Senior Advisor

Twenty-First Century Fox, Inc.

1211 Avenue of the Americas

New York, NY 10036

Dear Dave:

This letter agreement (the “Letter Agreement”) is intended to constitute a
formal binding modification to your agreement dated as of November 15, 2004,
with News America Incorporated (“NAI”), a wholly owned subsidiary of
Twenty-First Century Fox, Inc. (formerly known as News Corporation), as amended
on December 16, 2008, and as further amended on August 2, 2010 (the “Agreement”)
and shall confirm the terms and conditions which will apply to your Agreement as
from July 1, 2013. The letter agreement between you and News Corporation dated
August 2, 2010 regarding the annual bonus and long-term incentive awards (the
“Annual Bonus and LTIP Letter Agreement”) shall remain applicable pursuant to
its terms. Capitalized terms used in this letter and not defined shall have the
meanings given such terms in the Agreement.

NAI and you agree that the Agreement is hereby amended as follows:

1. Section 1 of the Agreement is hereby deleted in its entirety and replaced as
follows:

Duties. NAI agrees to employ the Executive and the Executive agrees to accept
employment with NAI for the Term of Employment hereinafter defined. During the
Term of Employment, the Executive, subject to the provisions of this Agreement,
shall have the title and the duties of Senior Advisor of Twenty-First Century
Fox, Inc., a Delaware corporation, (“21st Century Fox”) and, in such capacity,
report directly to and perform such services and give such advice as requested
by the Chairman and Chief Executive Officer of 21st Century Fox.

In addition, the Executive shall serve as a director and/or officer of 21st
Century Fox, NAI or their subsidiaries and on such committees of the Boards of
Directors of 21st Century Fox or NAI as the Chief Executive Officer of 21st
Century Fox and the Executive shall deem appropriate. Subject to the provisions
of Section 7(c) hereof, during the Term of Employment the Executive shall devote
his business time and attention to the performance of such executive duties as
the Chief Executive Officer of 21st Century Fox may determine, from time to
time, consistent with the terms of this Agreement.



--------------------------------------------------------------------------------

2. All references in the Agreement to “News Corporation”, “NEWS CORP” or “TCNL”
shall be amended to be references to 21st Century Fox and all references in the
Agreement to “Fox Entertainment Group” and “FEG” shall be deleted.

By counter-signing this letter agreement, you acknowledge and agree to be bound
by the terms hereof.

Sincerely,

 

NEWS AMERICA INCORPORATED By:   /s/ Janet Nova Name:     Janet Nova

Title:       Executive Vice President and

                Deputy General Counsel

Acknowledged and Agreed:

 

/s/ DAVID F. DEVOE David F. DeVoe